PER CURIAM.
The defendant was found guilty by a jury on two counts: (1) carrying a concealed weapon, and (2) unlawful possession of a firearm by a convicted felon. He was adjudged guilty on both counts but was sentenced only upon the second count. On this appeal, he challenges the sufficiency of the evidence to support the conviction.
The defendant’s testimony was that he had just taken the gun from another who had threatened defendant with the gun. Defendant’s version of the facts was refuted by testimony that he denied to police officers that he had a gun and the fact that the gun was concealed in the small of his back. The judgment is, therefore, affirmed. See Davidson v. State, 99 Fla. 732, 127 So. 342 (1930); Duncomb v. State, 237 So.2d 86 (Fla.3d DGA 1970).
Affirmed.